Name: COMMISSION REGULATION (EC) No 2106/96 of 31 October 1996 temporarily suspending the issuing of export licences in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  beverages and sugar;  trade policy
 Date Published: nan

 1 . 11 . 96 EN Official Journal of the European Communities No L 282/51 COMMISSION REGULATION (EC) No 2106/96 of 31 October 1996 temporarily suspending the issuing of export licences in the wine sector for export licences, it appears that there is a serious risk that the quantity provided for in the Agreement will shortly be exhausted; whereas it is necessary to avoid a volume of applications likely to lead to a distortion in competition between operators and to threaten the conti ­ nuity of exports during the remainder of the year; whereas, consequently, applications for which licences have not yet been granted should be rejected, and the issuing of export licences with advance fixing of the refund for the products concerned should be temporarily suspended, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/95 of 10 July 1995 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector ('), as last amended by Regulation (EC) No 2807/95 (2), and in particular Article 3 (4) thereof, Whereas under Article 55 (7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organiza ­ tion of the market in wine (3), as amended by Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations (4); export refunds are granted for products in the wine sector only within the limits on volumes and expenditure laid down in those Agreements; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions in which special measures may be taken by the Commission to avoid early exhaustion of the annual quantity commitment provided for under the Agreement; Whereas on the basis of information available to the Commission on 30 October 1996 concerning applications Article 1 Applications for export licences with advance fixing of refunds in the wine sector lodged from 23 October 1996 shall be rejected, and the lodging of applications for such licences shall be suspended until 5 November 1996 . Article 2 This Regulation shall enter into force on 1 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 161 , 12 . 7. 1995, p. 2. (2) OJ No L 291 , 6 . 12. 1995, p. 18 . ( 3) OJ No L 84, 27 . 3 . 1987, p. 1 . (4 ) OJ No L 349 , 31 . 12 . 1994, p . 105.